Citation Nr: 1610861	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  13-09 359	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to November 30, 2001, for the grant of service connection for ischemic heart disease (IHD). 

2.  Entitlement to an increased rating for IHD.

3.  Entitlement to an increased rating for sarcoidosis of the brain. 

4.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance. 

5.  Entitlement to spousal aid and attendance. 

6.  Entitlement to SMC based on loss of use of a creative organ.

7.  Entitlement to service connection for headaches. 

8.  Entitlement to service connection for Hashimoto's thyroiditis and hypothyroidism. 
9.  Entitlement to service connection for iron anemia, 

10.  Entitlement to service connection for sleep apnea. 

11.  Entitlement to service connection for erectile dysfunction. 

12.  Entitlement to service connection for hypertension. 

13.  Entitlement to service connection for stomach cancer.

14.  Entitlement to service connection for Cushing's syndrome. 

15.  Entitlement to service connection for degenerative arthritis.  

16.  Entitlement to service connection for cervical spinal stenosis. 

17.  Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1971 to August 1974, March 1977 to June 1977 and from February 1981 to May 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2011 and November 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and Nashville, Tennessee.

In January 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge.  A hearing of that transcript that hearing has been associated with the record.  

The issues of whether there was clear and unmistakable error in October 2008, May 2010, and December 2012 rating decisions, as well as entitlement to service connection for chronic sarcoidosis of the skull have been raised by the record in July 2012, July 2013, September 2014, February 2015 statements and a January 2016 VA 21-526EZ, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for IHD and sarcoidosis of the brain, entitlement to SMC based on the need for aid and attendance, entitlement to spousal aid and attendance, entitlement to SMC based on loss of use of a creative organ, and entitlement to service connection for headaches, Hashimoto's thyroiditis and hypothyroidism, iron anemia, sleep apnea, erectile dysfunction, hypertension, stomach cancer, Cushing's syndrome, degenerative arthritis, cervical spinal stenosis and bilateral carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDING OF FACT

On the record at his January 2016 hearing, the Veteran and his representative requested to withdraw the Veteran's pending appeal for an earlier effective date for grant of service connection for IHD. 


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to an earlier effective date for grant of service connection for IHD have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Appeal 

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

On the record at his January 2016, prior to the promulgation of a decision by the Board, the Veteran and his representative indicated that the Veteran wished to withdraw his pending appeal for an earlier effective date for service connection for IHD.  As such, there remains no allegation of error of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to review the claim and it is dismissed.



ORDER

The withdrawn claim of entitlement to an earlier effective date for grant of service connection for IHD is dismissed.


REMAND

Initially, the Board notes that there are outstanding VA and private treatment records.  Specifically, VA treatment records dated in September 2015 and November 2015 indicated that the Veteran had follow-up appointments in March 2016 and May 2016.  To date, VA treatment records subsequent to January 2016 have not been associated with the record.  As these outstanding VA treatment records might be relevant to the pending appeal, on remand all outstanding VA treatment records must be associated with the record.  With regard to private treatment records, in December 2007 the Veteran submitted a VA Form 21-4142 for Rubin-Ward Heart Center.  To date, VA has not requested these treatment records and they have not been otherwise obtained.  Additionally, VA treatment records indicate that the Veteran receives ongoing treatment from a private primary care provider, Dr. Ward, a private cardiologist, Dr. Allen, and a private pulmonologist, Dr. Andrews.  Accordingly, on remand, reasonable efforts should be made to obtain all outstanding and any updated private treatment records. 

Additionally, the Veteran should be provided a contemporaneous examination to assess the nature and severity of his IHD.

With regard to the Veteran's appeals for entitlement to an increased rating for sarcoidosis of the brain, entitlement to SMC based on the need for aid and attendance, entitlement to spousal aid and attendance, entitlement to SMC based on loss of use of a creative organ, and entitlement to service connection for headaches, Hashimoto's thyroiditis and hypothyroidism, iron anemia, sleep apnea, erectile dysfunction, hypertension, stomach cancer, Cushing's syndrome, degenerative arthritis, cervical spinal stenosis and bilateral carpal tunnel syndrome, in February 2015, the Veteran filed a notice of disagreement (NOD) with the November 2014 rating decision that denied the above referenced claims.  To date, the AOJ has not issued an SOC in response to the Veteran's NOD.  Accordingly, a remand is warranted.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a NOD initiates the appeal process and requires VA to issue a statement of the case).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Obtain and associate with the record all VA treatment records dated from January 2016 to present.

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for all private treatment records related to his service-connected IHD, to include the records from Rubin-Ward Heart Center, Dr. Ward, Dr. Allen, and Dr. Andrews.  The RO must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Provide the Veteran with a SOC addressing the pending appeals for entitlement to an increased rating for sarcoidosis of the brain, entitlement to SMC based on the need for aid and attendance, entitlement to spousal aid and attendance, entitlement to SMC based on loss of use of a creative organ, and entitlement to service connection for headaches, Hashimoto's thyroiditis and hypothyroidism, iron anemia, sleep apnea, erectile dysfunction, hypertension, stomach cancer, Cushing's syndrome, degenerative arthritis, cervical spinal stenosis and bilateral carpal tunnel syndrome.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over those issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).

4.  Thereafter, schedule the Veteran for a VA examination to determine the current nature and severity of his IHD.  The claims file must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests must be conducted.  All pertinent symptomatology and findings must be reported in detail, and in accordance with the VA rating criteria.  

a.  The examiner must address at what level of metabolic equivalents (METs) the Veteran experiences dyspnea, fatigue, angina, dizziness or syncope.  If a treadmill test cannot be done for medical reasons, that fact must be documented on the examination report and the examiner's estimation of the level of activity, expressed in METS and supported by examples of specific activities, such as slow stair climbing or shoveling snow, that result in cardiac symptoms is acceptable.  

b.  The examiner must state whether there is evidence of left ventricular dysfunction, and report the Veteran's current ejection fraction.  The examiner should also state whether there is evidence of congestive heart failure, and / or cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray testing.

5.  Thereafter, readjudicate the claims.  If any benefit is not granted in full, the Veteran and his representative must be issued a SSOC that informs him of the laws and regulations pertaining to his claims.  An appropriate period should be allowed for response, and then the case should be returned to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


